Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 11, the phrase "in particular" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "in particular"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the inner disc" in Line 3; “the outer disc” in Line 3; “the same size” in Line 4.
Claim 11 recites the limitation "the inner disc" in Line 3; “the outer disc” in Line 3; “the same size” in Line 4.
There is insufficient antecedent basis for these limitations in the claims.
Claim 18 recites the limitation "A timepiece", “a device” and “selection of motifs”. It is unclear if the limitations are the same as the ones recited in Claim 10 or different ones. 
Claims 10-13, 15-16 and 18 recite the limitation “a motif”. It is unclear if this is the same motif as the one recited in the “combination of motifs” or different ones.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. (US Patent Application Publication No. 2014/0301170). With regard to Claim 10, Tran discloses a device for selection of a combination of motifs, in particular for a timepiece, comprising: a first disc, known as the inner disc (18), and a second disc, known as the outer disc (19), which are coaxial, the inner disc having a smaller diameter than the outer disc, the discs comprising a plurality of angular sectors (Fig. 1) of the same size, at least two angular sectors of each disc bearing a motif (0-3, 0-9) on their periphery; means (14) for actuation permitting rotation of the inner disc, and gear means (32, 34) coupling the two discs according to a reduction ratio; a dial (not shown) extending opposite the inner disc, the dial comprising an aperture (Paragraph [0016]) making it possible to put a motif of the inner disc and a motif of the outer disc into correspondence, the device being such that a complete rotation of the inner disc gives rise to a rotation of the outer disc by one angular sector, the size of the aperture being sufficiently large for each motif (0-3) of the outer disc to be in correspondence successively with all the motifs (0-9) of the inner disc, when the inner disc is rotated.
With regard to Claim 11, Tran discloses a device for selection of a combination of motifs, in particular for a timepiece, comprising: a first disc, known as the inner disc (18), and a second disc, known as the outer disc (19), which are coaxial, the inner disc having a smaller diameter than the outer disc, the discs comprising a plurality of angular sectors (Fig. 1) of the same size, at least two angular sectors of each disc bearing a motif (0-3, 0-9) on their periphery; means (14) for actuation permitting rotation of the outer disc, and gear means (32, 34) coupling the two discs according to a multiplication ratio; a dial (not shown) extending opposite the inner disc, the dial comprising an aperture (Paragraph [0016]) so as to put a motif of the inner disc and a motif of the outer disc into correspondence, wherein a rotation of the outer disc by one angular sector gives rise to a complete rotation of the inner disc, the size of the aperture being sufficiently large for each motif (0-3) of the outer disc to be in correspondence successively with all the motifs (0-9) of the inner disc, when the outer disc is rotated.
With regard to Claim 12, Tran discloses each angular sector of the outer disc bearing a motif being preceded and followed by an angular sector bearing a space (Fig. 1) without a motif.
With regard to Claim 13, Tran discloses one angular sector (Fig. 1) out of two of the outer disc bearing a motif.
With regard to Claim 14, Tran discloses the inner disc bearing at the most four motifs, and advantageously two or three.
With regard to Claim 15, Tran discloses at least one angular sector of the inner disc bearing a space (Fig. 1) without a motif.
With regard to Claim 16, Tran discloses the motifs of the inner disc being disposed on consecutive angular sectors, a first motif and a final motif of the inner disc being separated by at least one angular sector bearing a space (Fig. 1) without a motif.
With regard to Claim 17, Tran discloses a single motor (Paragraph [0023] in order to actuate the inner and outer discs together via the gear means and the means for actuation.
With regard to Claim 18, Tran discloses the timepiece (Paragraph [0002]) comprising the device for selection of motifs.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references show timepieces with motifs, inner and outer discs, actuators and gears similar to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833